MEMORANDUM**
Guadalupe Arevalo appeals pro se the district court’s denial of her Federal Rule of Criminal Procedure 41(g) motion for return of property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, United States v. Ritchie, 342 F.3d 903, 906 (9th Cir.2003), and we affirm.
The district court properly denied Arevalo’s Rule 41(g) motion because it is undisputed that the government notified the registered owner of the seized Dodge Caravan and published notice of the proposed forfeiture for three weeks in the Arizona Daily Star newspaper, and that this notice was “reasonably calculated, under all the circumstances, to apprise interested parties of the ... action ...” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950). Furthermore, Arevalo failed to provide evidence showing that at the time of the seizure the government should have considered her to have an interest in either the seized Dodge Caravan or $500.00 in United States currency. Consequently, the government was not required to send her written notice of the forfeiture. See 19 U.S.C. § 1607(a) (requiring notice “be sent to each party who appears to have an interest in the seized article.”)
We decline to address contentions in Arevalo’s opening brief raised for the first time on appeal. See Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1003-04 (9th Cir. 2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.